SUPPLEMENTAL EXAMINER'S AMENDMENT
1.	A supplemental examiner’s amendment to the record appears below.  This second Examiner’s Amendment supplements the previous Examiner’s Amendment sent on 10/06/2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel L.I. Davis on 10/21/2021.

The application has been amended as follows:
In claims 2-4: please amend the claims to include markings to show changes from the claims shown in the original grant copy of the claim (see 37 CFR 1.173 and MPEP 1453) as follow.

2. (Previously Presented) The method of claim 1, wherein a merging distance is
defined between a vertex of the first source/drain feature and a vertex of the second source/drain feature, the merging distance is proportional to the first height, and the first height is adjusted during the process that forms the first sidewall spacers and the second sidewall spacers to tune the merging distance [forming the first source/drain feature in the trench over the remaining portion of the first fin includes forming the first source/drain feature directly on the remaining portion of the first fin such that the first source/drain feature physically contacts the remaining portion of the first fin].

3. (Previously Presented) The method of claim 1, wherein [forming] the first
source/drain feature and the second source/drain feature each has a width defined as a greatest distance between two vertexes respectively of the first source/drain feature and the second source/drain feature, the width is inversely proportional to the first height, and the first height is adjusted during the process that forms the first sidewall spacers and the second sidewall spacers to tune the width [in the trench over the remaining portion of the first fin includes forming an epitaxial material on the remaining portion of the first fin].

4. (Previously Presented) The method of claim 1, wherein forming the gate structure
over the portion of the first fin and the second fin comprises [further comprising]: forming a gate dielectric layer over the portion of the first fin and the portion of the second
fin; and forming a gate electrode over the gate dielectric layer.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARDO ANDUJAR/
Primary Examiner, Art Unit 3991 
                                                                                                                                                                                                       
 Conferees:
/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991